DETAILED ACTION
Claims 1-5, 7-20 are allowed (renumbered: 1-19) in response to supplemental amendments filed 12/15/2021. Claim 6 is cancelled without prejudice.
Terminal Disclaimer
A terminal disclaimer filed 8/02/2021 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or fairly suggests at least the limitation as substantially described in independent claims 1 and 16. These limitations, in combination with the remaining limitations of claims 1 and 16 are not taught nor suggested by the prior art of record.
Claims 2-5, 7-15, 17-20 each depend from one of claims 1 and 16 described above. Accordingly, the examiner respectfully submits that claims 2-5, 7-15, 17-20 are also patentable at least for depending from allowed independent claims 1, 16. For at 
Interpreting the claims in light of the specification and based on supplemental amendments, applicant’s arguments, in part based on prosecution history, updated search record, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/AFTAB N. KHAN/Primary Examiner, Art Unit 2454